Citation Nr: 9916938	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  93-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
lung disorder, claimed as residuals of pneumonia, chronic 
bronchitis, asthma and bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from August 
1968 to February 1969.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a June 1991 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee which 
denied entitlement to service connection for a lung 
condition; the rating action noted that the appellant's claim 
had been previously denied by the RO.  The case was remanded 
to the RO by the Board in November 1995, in order that the 
appellant be afforded notice of the regulations pertaining to 
new and material evidence.


REMAND

The appellant testified at a hearing before a Member of the 
Board sitting at the RO in Nashville in May 1993.  The 
presiding Board Member at that hearing remanded this case for 
additional development in November 1995.  However, the Board 
Member who conducted the May 1993 hearing is no longer 
employed at the Board.  

In March 1999, the appellant was notified by the Board that, 
under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707, he had the 
right to request another Board hearing.  The appellant 
immediately replied and indicated that he did want to have a 
hearing before a Member of the Board at the RO.

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




